DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Amendments to the Specification filed 08 March 2021 are accepted and entered. 

Claim Objections
Claims 8 and 14-16 objected to because of the following informalities:  
claims 8, 14, and 16: “at least some of the at least a portion of the second compressed air” is believed to be in error for -- at least some of the portion of the second compressed air--
claim 15: “from the combustion gases; a load compressor” is believed to be in error for -- from the combustion gases; and a load compressor--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, the recitation “the second compressed air is not supplied to the core compressor” is considered new matter not supported by the original disclosure. 
No portion of the Specification or Drawings requires that second compressed air is not to be supplied to the core compressor and MPEP2173.05(i) provides that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. However, the mere absence of a positive recitation (i.e., the Specification, Claims, and Drawings in the current Application not reciting the second compressed air being supplied to the core compressor) is not basis for an exclusion (i.e., excluding the second compressed air from being supplied to the core compressor). Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
	Dependent claims 2-14 and 16-20 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2, 7, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redford 20200141327.
Regarding claim 1, Redford teaches an engine system (100, 200, 300, 400, 700; Figs 1-4, 7A), comprising: 
a gas generator section (from 104 to 110) comprising a core compressor (105, 315, 305) configured to receive and compress a first flow of air (103A) as first compressed air (to 106); 
a combustion assembly (106) fluidly coupled to receive the first compressed air from the compressor (Figs 1-4, 7A), mix the first compressed air with fuel, and combust the first compressed air and fuel mixture to result in combustion gases ([0064]); 
a turbine (108, 109A, 109B) fluidly coupled to receive the combustion gases from the combustion assembly and configured to extract energy from the combustion gases (Figs 1-4, 7A; [0064]); and 
a load compressor (112) configured to be driven by the turbine (Figs 1-4, 7A), the load compressor configured to receive and compress a second flow of air (103B) as second compressed air (114), wherein at least a portion of the second compressed air (116, 216, 326, 416, 716, 916) is directed to the gas generator section as cooling air (Figs 1-4, 7A; note, compressed air being cooler than at least the combustor, turbine, and exhaust sections; [00166]), wherein the second compressed air is not supplied to the core compressor (any flow of second compressed air from the load compressor to the core compressor in Figs 1-4, and 7A is only optional/exemplary and can be excluded as taught in [0079, 81-84,0087]), and wherein the first compressed air is not supplied to the load compressor (Figs 1-4, 7A).
Regarding claim 2, Redford teaches all the limitations of the claimed invention as discussed above. Redford further teaches at least some of the portion of the second compressed air is directed to the combustion assembly as the cooling air (Figs 3 and 7A).
Regarding claim 7, Redford teaches all the limitations of the claimed invention as discussed above. Redford further teaches at least some of the portion of the second compressed air is directed to the turbine as cooling air (Figs 2-4 and 7A).
claim 11, Redford teaches all the limitations of the claimed invention as discussed above. Redford further teaches the load compressor includes a plurality of inlet guide vanes configured to control the second flow of air into the load compressor ([0072]).
Regarding claim 13, Redford teaches all the limitations of the claimed invention as discussed above. Redford further teaches the gas generator section and the load compressor form an auxiliary power unit (APU) (Title).
Regarding claim 14, Redford teaches all the limitations of the claimed invention as discussed above. Redford further teaches one or more ducts (required to transport 326, 716) extending between the load compressor and the gas generator section to direct at least some of the at least a portion of the second compressed air from the load compressor to the combustion assembly (Figs 3 and 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford in view of Fletcher 20160153365 and Uemura 20140290252.
Regarding claim 3, Redford teaches all the limitations of the claimed invention as discussed above. Redford further teaches the engine system is an auxiliary power unit of an aircraft (Title). 
Redford does not teach the combustion assembly comprises a can combustor and a combustor scroll, and wherein the at least some of the portion of the second compressed air is directed to cool at least one of the can combustor and the combustor scroll.
However, Fletcher teaches APU gas turbine engines may use a can combustor and a combustor scroll ([0002, 0015, 0035, 0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic combustor of Redford’s APU with the can combustor and scroll of 
Redford in view of Fletcher does not teach the at least some of the portion of the second compressed air is directed to cool at least the can combustor.
However, Uemura further teaches a gas turbine engine system (Fig 1) with a combustor can (3) and a scroll (7) where compressed air received in the scroll housing (13) cools an outer peripheral surface of the scroll ([0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressed air supplied by the load compressor to the combustor in Redford in view of Fletcher to enter the combustor section at a scroll housing as taught by Uemura, in order to provide desirable cooling to the scroll surface (Uemura[0021]).
Regarding claim 5, Redford in view of Fletcher and Uemura teaches all the limitations of the claimed invention as discussed above. Redford in view of Fletcher and Uemura as discussed so far, does not teach the combustion assembly further comprises a housing formed by an inner wall and an outer wall such that a cooling plenum is formed between the inner wall and the outer wall, and wherein the at least some of the portion of the second compressed air is directed into the cooling plenum.
However, Uemura further teaches the combustion assembly further comprises a housing (Fig 1) formed by an inner wall (Fig 1 below) and an outer wall (Fig 1 below) such that a cooling plenum (Fig 1 below) is formed between the inner wall and the outer wall, and compressed air received in the cooling plenum cools an outer peripheral surface of the scroll ([0021]). 

    PNG
    media_image1.png
    653
    1090
    media_image1.png
    Greyscale

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford in view of Fletcher and Uemura, and further in view of Smoke 10655859.
Regarding claim 4, Redford in view of Fletcher and Uemura teaches all the limitations of the claimed invention as discussed above. Redford in view of Fletcher and Uemura does not teach at least some of the portion of the second compressed air is directed to cool each of the can combustor and the combustor scroll.
However, Smoke teaches a scroll and can combustor construction in which the compressed air injected into the scroll housing for cooling is also directed around the can combustor (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scroll housing and combustor of Redford in view of Fletcher and Uemura to direct the compressed air to cool each of the can combustor and the combustor scroll as in Smoke, in order to regulate the operating temperature of the hot gas path components without reducing the efficiency of the engine (Smoke, Col.1 ll. 19-37).

Claims 6, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford in view of Stein 10428826 and Binion 10774874.
Regarding claim 6, Redford teaches all the limitations of the claimed invention as discussed above. Redford does not teach the turbine is rotationally mounted via one or more air bearings; and a least some of the portion of the second compressed air is directed to the one or more air bearings as cooling air.
However, Stein teaches the turbine (9) of a gas turbine engine system being rotationally mounted via one or more air bearings (13, 14, 15) and at least a portion of a compressed air (24) being directed as cooling and overpressure air (Col.3 ll.7-9; Col.9 ll.19-23) to the one or more air bearings (sole figure). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford’s bearings to be air bearings cooled by at least a portion of the second compressed air, as taught by Stein and Binion, because Binion teaches air bearings are appropriate for APUs (Binion Col.4 ll.13-20), Stein teaches compressed air from a secondary, external source being used for the air bearings to provide overpressure support (Stein, sole figure), and Binion teaches the same air being used for cooling both air bearings and hot turbine parts in order to improve efficiency (Binion, Col.4 ll.1-4). 
Regarding claim 15, Redford teaches an auxiliary power unit (APU) system (Title; 100, 200, 300, 400, 700, 900; Figs 1-4, 7A, and 9), comprising: 
a gas generator section (from 104 to 110) comprising a core compressor (105, 315, 305) configured to receive and compress a first flow of air (103A) as first compressed air (to 106); 
a combustion assembly (106) fluidly coupled to receive the first compressed air from the compressor, mix the first compressed air with fuel, and combust the first compressed air and fuel mixture to result in combustion gases (Figs 1-4, 7A, 9; [0064]); and 
a turbine (108, 109A, 109B) fluidly coupled to receive the combustion gases from the combustion assembly and configured to extract energy from the combustion gases (Figs 1-4, 7A, 9; [0064]); and 
a load compressor (112) configured to be driven by the turbine (Figs 1-4, 7A, 9), the load compressor configured to receive and compress a second flow of air (103B) as second compressed air (114), wherein the second compressed air is not supplied to the core compressor (any flow of second compressed air from the load compressor to the core compressor in Figs 1-4, 7A, and 9 is only optional/exemplary and can be excluded as taught in [0079, 81-84,0087]), the first compressed air is not supplied to the load compressor (Figs 1-4, 7A, 9), and at least a portion of the second compressed air is directed as cooling air to the combustion assembly and the turbine (Figs 3 and 7A).
Redford does not teach the turbine being rotationally mounted via one or more air bearings and at least a portion of the second compressed air being directed as cooling air to the one or more air bearings,

Binion further teaches air bearings being appropriate for APUs (Col.4 ll.13-20) and using the same air used to cool hot engine sections for the bearing air supply (Col.4 ll.1-4) to improve efficiency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford’s bearings to be air bearings cooled by at least a portion of the second compressed air, as taught by Stein and Binion, because Binion teaches air bearings are appropriate for APUs (Binion Col.4 ll.13-20), Stein teaches compressed air from a secondary, external source being used for the air bearings to provide overpressure support (Stein, sole figure), and Binion teaches the same air being used for cooling both air bearings and hot turbine parts in order to improve efficiency (Binion, Col.4 ll.1-4). 
Regarding claim 18, Redford in view of Stein and Binion teaches all the limitations of the claimed invention as discussed above. Redford further teaches the load compressor includes a plurality of inlet guide vanes configured to control the second flow of air into the load compressor ([0072]). 
Regarding claim 20, Redford in view of Stein and Binion teaches all the limitations of the claimed invention as discussed above. Redford further teaches one or more ducts (required to transport 326, 716) extending between the load compressor and the gas generator section to direct at least some of the at least a portion of the second compressed air from the load compressor to the combustion assembly (Figs 3 and 7A).

Claims 8-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford in view of Stein and Binion, and further in view of Miller 10247017.
Regarding claims 8-10, Redford teaches all the limitations of the claimed invention as discussed above. Redford further teaches a shaft (111, 311, 411, 421, 711, 721) coupled between at least the turbine and the core compressor (Figs 1-4, 7A and 9). 
Redford does not teach (claim 8) a flow passage formed in the shaft and coupled to receive at least some of the at least a portion of the second compressed air; (claim 9) the turbine is rotationally claim 10) the at least some of the portion of the second compressed air received by the flow passage is directed to the turbine as cooling air.
However, Stein teaches the turbine (9) of a gas turbine engine system being rotationally mounted via one or more air bearings (13, 14, 15) and at least a portion of a compressed air (24) being directed as cooling and overpressure air (Col.3 ll.7-9; Col.9 ll.19-23) to the one or more air bearings (sole figure). 
Binion further teaches air bearings being appropriate for APUs (Col.4 ll.13-20) and using the same air used to cool hot engine sections for the bearing air supply (Col.4 ll.1-4) to improve efficiency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford’s bearings to be air bearings cooled by at least a portion of the second compressed air, as taught by Stein and Binion, because Binion teaches air bearings are appropriate for APUs (Binion Col.4 ll.13-20), Stein teaches compressed air from a secondary, external source being used for the air bearings to provide overpressure support (Stein, sole figure), and Binion teaches the same air being used for cooling both air bearings and hot turbine parts in order to improve efficiency (Binion, Col.4 ll.1-4). 
Finally, Miller teaches a gas turbine engine with a shaft (152) coupled between at least the turbine and the core compressor (Fig 1); a flow passage (184) formed in the shaft and coupled to receive at least a portion of a compressed air (204, 206, 178) and direct it to an air bearing (194) and the turbine (166, 168; Col.6 ll.50-58; Col.7 ll.6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford in view of Stein and Binion to use the shaft flow passage of Miller to supply the air bearings, in order to reduce the weight of using extra, external conduits to conduct compressed gas to the air bearings, weight reduction being a desirable feature according to Miller (Col.1 ll.23-25).
Regarding claim 16, Redford in view of Stein and Binion teaches all the limitations of the claimed invention as discussed above. Redford further teaches a shaft (111, 311, 411, 421, 711, 721) coupled between at least the turbine and the core compressor (Figs 1-4, 7A and 9). 

However, Miller teaches a gas turbine engine with a shaft (152) coupled between at least the turbine and the core compressor (Fig 1); a flow passage (184) formed in the shaft and coupled to receive at least a portion of a compressed air (204, 206, 178) and direct it to an air bearing (194) of the turbine (166, 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford in view of Stein and Binion to use the shaft flow passage of Miller to supply the air bearings, in order to reduce the weight of using extra, external conduits to conduct compressed gas to the air bearings, weight reduction being a desirable feature according to Miller (Col.1 ll.23-25).
	Regarding claim 17, Redford in view of Stein, Binion, and Miller teaches all the limitations of the claimed invention as discussed above. Redford in view of Stein, Binion, and Miller as discussed so far, teaches the portion of the second compressed air received by the flow passage is directed to the one or more air bearings as cooling air (see claim 16 above; Miller, air 204, 206, 178 to at least bearings 194).  
Redford in view of Stein, Binion, and Miller as discussed so far, does not teach the portion of the second compressed air in the flow passage is also directed to the turbine. 
However, Miller further teaches the portion of the compressed air in the flow passage is also directed to the turbine (Col.6 ll.50-58; Col.7 ll.6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford in view of Stein, Binion, and Miller to use the shaft flow passage of Miller to supply the air bearings and the turbine, for the same reason as above, i.e., in order to reduce the weight of using extra, external conduits to conduct compressed gas to the air bearings, weight reduction being a desirable feature according to Miller (Col.1 ll.23-25).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford in view of Szillat 20200216180.
	Regarding claim 12, Redford teaches all the limitations of the claimed invention as discussed above. Redford does not teach a controller coupled to the load compressor and configured to send 
However, Szillat teaches an APU (Title) with a load compressor (150) having inlet guide vanes (IGVs) (154), where a controller (200) is coupled to the load compressor and configured to send commands (210) to actuate the inlet guide vanes (Fig 2) such that the load compressor provides a compressed air (118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford’s IGV arrangement to include a controller as in Szillat, in order to provide precise, continuously variable control over the IGVs (Szillat [0034-35]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford in view of Stein and Binion, and further in view of Szillat.
	Regarding claim 19, Redford in view of Stein and Binion teaches all the limitations of the claimed invention as discussed above. Redford in view of Stein and Binion does not teach a controller coupled to the load compressor and configured to send commands to actuate the inlet guide vanes such that the load compressor provides the second compressed air.
However, Szillat teaches an APU (Title) with a load compressor (150) having inlet guide vanes (IGVs) (154), where a controller (200) is coupled to the load compressor and configured to send commands (210) to actuate the inlet guide vanes (Fig 2) such that the load compressor provides a compressed air (118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redford’s IGV arrangement to include a controller as in Szillat, in order to provide precise, continuously variable control over the IGVs (Szillat [0034-35]).

Response to Arguments
Applicants arguments filed 08 March 2021 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, 
In summary:
Applicant asserts that the prior art did not teach the newly amended limitations. 
However, new prior art(s) have been applied to teach these newly amended limitations as discussed above. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                  

/Craig Kim/Primary Examiner, Art Unit 3741